Citation Nr: 1309011	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-42 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Whether the reduction in the evaluation for the back, from two 10 percent evaluation to one 10 percent evaluation, effective August 1, 2009, was proper.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel





INTRODUCTION

The Veteran served on active duty from September 1996 to August 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran submitted a claim for an increased evaluation for his service-connected back disability in October 2008.  In reply to that request, the RO proposed to reduce the Veteran's service-connected disability rating.  The RO then effectuated that proposal in the April 2009 rating decision on appeal.  At no point has the RO adjudicated the Veteran's claim for an increase.  The Court of Appeals for Veterans Claims (CAVC) has held that rating reduction cases do not encompass the underlying increased rating claim.  See Dofflemyer v. Derwinski, 2 Vet.App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet.App. 282, 286 (1991).  Accordingly, the issue of entitlement to an increased rating for the service-connected back disability, from October 2008 forward, is hereby referred to the agency of original jurisdiction (AOJ) for adjudication in the first instance. 

Notably, in an October 2012 decision, the RO granted a 20 percent evaluation for left lower extremity radiculopathy as secondary to the service-connected disability of osteoarthritis of the lumbar spine.  The Board points out that the governing regulations instruct VA to contemporaneously evaluate any neurological abnormalities when rating service-connected disabilities pursuant to 38 C.F.R. 
§ 4.71a, General Rating Formula for Disease and Injuries of the Spine.  See Note (1).  As such, the Board also refers the issue of an increased rating for left lower extremity radiculopathy to the AOJ, to be considered for adjudication at the same time as the increased rating referred above. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In October 2001, the Veteran filed a claim for service connection for a back disability.   In a March 2002 decision, the RO granted service connection for two back disabilities and assigned separate ratings.  Specifically, the RO assigned a 10 percent evaluation for moderate traumatic spondylosis at L3-4, L4-5, L5-S1 (claimed as herniated disk) and a 10 percent evaluation for lumbar strain with history of subjective spasm and objective muscular tension (claimed as degenerative joint disease).   Both ratings were assigned under Diagnostic Code 5237, the code for lumbosacral strain.  In October 2008, the Veteran filed a claim for an increased rating for his back disabilities.  

Without adjudicating the claim for an increase, the RO issued a January 2009 rating decision, in which it proposed to reduce the "overall back evaluation by combining service-connnected traumatic spondylosis and lumbar strain" to a 10 percent evaluation, citing the rule against pyramiding found in 38 C.F.R. § 4.14.  In particular, the RO explained that the March 2002 decision granting service connection was clearly and unmistakably erroneous in assigning two separate evaluations for one low back disability.  The RO further stated that the March 2002 decision should have only granted service connection for one lumbar spine disability by evaluating all of the manifestations of the lumbar spine and assigning one diagnostic code to that disability.  The rating decision deferred a decision on the Veteran's claim for an increased evaluation for lumbar strain.  

In an April 2009 RO decision, the RO reduced the Veteran's "overall low back evaluation to 10 percent by combining service-connected traumatic spondylosis and service-connected lumbar strain under one diagnostic code."  Based on the current medical evidence, the RO recharacterized the service-connected disability as osteoarthritis of the lumbar spine, and evaluated the disability under new diagnostic codes (Diagnostic Codes 5242 and 5003), effective August 1, 2009.  These codes reference degenerative arthritis of the spine.  No subsequent rating decision was issued on the increased rating claim.

In June 2009, the Veteran filed a notice of disagreement with the April 2009 decision stating that he was filing a notice of disagreement regarding the discontinuance of the separate evaluations for lumbar strain and traumatic spondylosis.  A statement of the case was issued, and he filed a substantive appeal (VA Form 9) in October 2009.  

The issue before the Board is the propriety of the reduction from two separate 10 percent ratings to one 10 percent rating.  In order to determine whether the reduction was appropriate, pursuant to 38 C.F.R. § 3.105(e), the Board must review the RO's decision for procedural and substantive correctness.

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  The Veteran must also be informed that he may request a predetermination hearing prior to the reduction.  Id.  § 3.105(i)(1).  Following this 60 day period, a final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. § 3.105(e).

Here, the Board finds that the procedural steps to reduce the Veteran's rating have been followed.  First, on January 7, 2009, the RO provided notice to the Veteran of the proposed reduction, including a rating proposing the reduction.  This notice informed the Veteran of his ability to provide additional evidence within 60 days, and to request a hearing within 30 days.  

In May 2009, the RO provided the Veteran with its final rating action, and informed the Veteran that his rating would be reduced effective August 1, 2009.  This effective date was more than 60 days following the notice of the final rating action. Accordingly, the Board finds that the RO followed the correct procedure in reducing the Veteran's rating.

That being said, reducing a rating also brings concurrent substantive requirements that must be followed.  These requirements are laid out in 38 C.F.R. § 3.344.  Under § 3.44(c), the substantive requirements of § 3.344(a) and (b) are applicable for ratings which have continued for long periods at the same level, i.e., 5 years or more.  In this case, the Veteran was first service-connected for the back disability in August 2001. Thus, when the RO undertook its reduction in 2009, the Veteran's ratings had continued for more than 5 years, triggering the requirement contained in § 3.344(a) and (b). See, e.g., Brown v. Brown , 5 Vet. App. 413, 417-18 (1993) (providing guidelines for computing time in reduction cases). 

Under 38 C.F.R. § 3.344(a) and (b), the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 419.

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000). 

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277   (1992).

In this case, the Veteran undwerwent VA examination in April 2009, at which time...

Following the reduction action, the Veteran submitted a treatment report from his treating physician, dated in June 2009.  This record reflects...

During the course of the appeal, the Veteran underwent additional VA examination, in September 2012.  These do not show improvement.  In fact, [rating for left radiculopathy].


While the Board understands the RO's intention to correct an error which allowed for a violation of 38 C.F.R. § 4.14 and the rule against evaluating the same disability manifestations under various diagnostic codes, it did not undertake the action properly.  The reduction effectuated in this case was improper.  The appeal is granted. 


****
 Although the RO appears to discuss VA examinations conducted throughout the appeal process, the RO has not actually adjudicated whether a higher evaluation is warranted for his back disability prior to August 1, 2009.  The Veteran filed his claim for an increased evaluation for his back disability in October 2008.  The RO must adjudicate whether a higher evaluation is warranted for the period beginning in October 2008.  

The issue of whether reduction in the evaluation for the back, from two 10 percent evaluations to one 10 percent evaluation, effective August 1, 2009, was proper is inextricably intertwined with the issue of a higher evaluation for the Veteran's back disability.  Also, the RO granted service connection for a left lower extremity radiculopathy as secondary to the service-connected disability of osteoarthritis of the lumbar spine.  The issue of radiculopathy is inextricably intertwined with the issue of a higher evaluation of the back disability.  As these issues are found to be inextricably intertwined, they must be remanded concurrently.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered). 

While the case is in remand status, all pertinent records should be obtained.  In a June 2009 decision, the Veteran explained that he had attached a letter from his VA physician, which indicated that he was possibly receiving treatment regularly from the VA.  No VA treatment records are associated with the claims file.  VA has a duty to obtain all pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Before the Veteran's claim can be adjudicated, all pertinent VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional, relevant private or VA treatment records that he wants VA to help him obtain.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Obtain VA treatment records, if in existence.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  Adjudicate the Veteran's October 2008 claim for a higher evaluation for his back disability.  Consideration should be given to any radiculopathy due to his back disability.

3.  Adjudicate the issue of reduction in the evaluation for the back, from two 10 percent evaluation to one 10 percent evaluation, effective August 1, 2009.

4.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


